Exhibit 10.24

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of this 30th
day of June, 2005, by and among BSQUARE Corporation, a Washington corporation
(the “Buyer”) and Vibren Technologies Inc., a Delaware corporation (the
“Seller”).  Buyer and Seller are sometimes collectively referred to herein as
the “Parties.”

 

WHEREAS, Buyer desires to acquire from Seller, and Seller desires to sell to
Buyer, certain of the assets of Seller on the terms and subject to the
conditions set forth in this Agreement; and

 

Now, therefore, in consideration of the mutual agreements, representations,
warranties and covenants set forth below, the Parties agree as follows:

 

1.                                       Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth in this
Section 1:

 

“Accelent Assets” means all Intellectual Property included in the assets
acquired by Seller from Accelent or developed by personnel formerly employed by
Accelent, whether or not that Intellectual Property was ultimately productized
into the other Acquired Assets (the “Accelent Assets”);

 

“Acquired Assets” means all right, title and interest in and to all of the
assets of Seller identified on Schedule 1 to this Agreement.  Without limiting
the foregoing, the Acquired Assets include (i) all of Seller’s tangible and
intangible assets that are currently located in Seller’s Fairlawn, OH office,
(ii) all personal computers and necessary personal equipment associated with any
personnel located in Seller’s Massachusetts office who are to be hired by Buyer
whether as employee or contractor, (iii) the Contracts, (iv) all software and
other intangible products (including licensed products) and related
documentation (including support and maintenance agreements) set forth on
Schedule 1 to this Agreement, including the Owned Software, (v) all Intellectual
Property related to the foregoing assets owned by or licensed to the Seller,
(vi) the Accelent Assets and (vii) all of the Seller’s books, records, manuals,
documents, correspondence, files (electronic or otherwise), accounting records,
contract performance information, sales and marketing materials, reports and
data, sales guides and literature, pricing information, catalogues, brochures,
glossies, contract forms, demonstration scripts, kits and remote demonstration
assets, advertising layouts and other advertising and campaign materials,
conference documents, professional services documents and software assets,
training materials and assets and the like, each as they relate to the Acquired
Assets, but in each case excluding the “Excluded Assets” as defined in
Section 2(b) hereof.

 

“Assumed Liabilities” means any liabilities of Seller under the Contracts.

 

“Assumption Agreement” has the meaning set forth in Section 8(b)

 

“Closing” has the meaning set forth in Section 8(a) below.

 

“Closing Date” has the meaning set forth in Section 8(a) below.

 

“Contracts” means the agreements identified under Schedule 3(i).

 

“Damages” has the meaning set forth in Section 10.

 

--------------------------------------------------------------------------------

***Indicates a portion that has been omitted pursuant to a request for
confidential treatment. Such portions have been filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Hired Employees” has the meaning set forth in Section 5(a).

 

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, domain names, URLs and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (f) all
computer software (including all source code and object code, all data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Material Adverse Change” means any material adverse change to the Acquired
Assets that has resulted in or is reasonably likely to result in a Material
Adverse Effect.

 

“Material Adverse Effect” means any material adverse effect on the Acquired
Assets, but shall not include any of the following, either alone or in
combination:  (i) any effect or change occurring as a result of general economic
or financial conditions; and (ii) failure of Seller’s results of operations to
meet any internal or external predictions, projections, estimates or
expectations, or to be consistent with historical results of operations.

 

“Material Consents” has the meaning set forth in Section 6(d).

 

“Owned Software” means all of the Seller’s software products identified as
“Owned Software” on Schedule 1 hereto, including but not limited to all software
programs and systems, source codes, object codes, macros, scripts, operating
systems, information systems, databases, compilations, proprietary interfaces,
routines, subroutines, modules, procedures, and functions contained therein, and
including all associated product documentation, user and installation guides,
specifications, manuals and materials related thereto, and all rights relating
to the use thereof, together with all intellectual and industrial property
rights therein and thereto.

 

“Patent Assignment” has the meaning set forth in Section 8(b).

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 

“Purchase Price” has the meaning set forth in Section 2(d).

 

“Required Consents” has the meaning set forth in Section 3(j).

 

2

--------------------------------------------------------------------------------


 

“Schedules” means the Schedules attached to this Agreement.

 

“Security Interest” means any mortgage, pledge, lien, attachment, encumbrance,
charge, or other security interest.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

“Termination Fee Date” means July 1, 2005.

 

“Trademark Assignment” has the meaning set forth in Section 8(b).

 

2.                                       Sale and Purchase.

 

(a)  Sale and Purchase of Acquired Assets.  On and subject to the terms and
conditions of this Agreement and for the consideration specified in this
Section 2, Buyer hereby purchases from Seller, and Seller hereby sells,
transfers, conveys, and delivers to Buyer, the Acquired Assets.

 

(b)  Excluded Assets.  The Acquired Assets shall not include trademark or other
rights to the name “Vibren” and the address www.vibren.com (the “Excluded
Assets”); notwithstanding the foregoing, Seller consents and permits Buyer’s use
of the Vibren name for a period of one (1) year from the Closing Date (i) as it
has been fixed, embedded or otherwise marked by Seller on the Acquired Assets
(including any software code contained within the Acquired Assets) by Seller and
(ii) for purposes of notifying customers and potential customers that the
Acquired Assets were formerly owned by, or a product of, Seller.

 

(c)  No Assumption of Liabilities.  Buyer shall neither assume nor become
responsible for any of Seller’s Liabilities other than the Assumed Liabilities.

 

(d)  Purchase Price.  The Purchase Price for the Acquired Assets shall be U.S.
$500,000 in cash.

 

3.                                       Representations and Warranties of
Seller.  Seller represents and warrants to Buyer as of the date of this
Agreement and as of the Closing Date, as follows:

 

(a)                                  Organization and Standing.  Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, and is qualified to conduct business in each
jurisdiction in which the property owned, leased or operated by it requires it
to be so qualified, except where the failure to so qualify would not have a
material adverse effect.

 

(b)                                 Authority, Authorization and
Enforceability.  Seller has the requisite corporate power and authority to own,
lease and use the Acquired Assets as presently owned, leased and used by it. 
Seller has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, including, without limitation, the authority
to transfer the Acquired Assets to Buyer.  All action by Seller necessary for
the authorization, execution, deliver

 

3

--------------------------------------------------------------------------------


 

and performance of this Agreement has been taken.  This Agreement constitutes
the valid and legally binding obligation of Seller, enforceable in accordance
with its terms and conditions.

 

(c)                                  Noncontravention.  Neither the execution
and the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which Seller is subject or
(ii) except as set forth in Schedule 3(j) (other than the eight contracts
between Seller and Texas Instruments identified therein, as to which this clause
(ii) applies), conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or ,other than the eight contracts between Seller
and Texas Instruments identified in Schedule 3(j), require any notice under, any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any Security Interest upon any of
Seller’s assets).  Seller does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement except as set forth in Schedule 3(j) hereof.

 

(d)                                 Brokers’ Fees.  Seller has no Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which Buyer could
become liable or obligated.

 

(e)                                  Title to Assets.  Seller has good and
marketable title to the Acquired Assets, free and clear of any Security Interest
or restriction on transfer, and upon consummation of the transactions
contemplated by this Agreement, Buyer shall enjoy good and marketable title to
all of the Acquired Assets, free and clear of any Security Interest or
restriction on transfer.

 

(f)                                    Litigation.  No action, suit, or
proceeding is pending or, to the knowledge of Seller, threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect adversely the right of Buyer to
own the Acquired Assets, and no such injunction, judgment, order, decree,
ruling, or charge is in effect.

 

(g)                                 Intellectual Property.

 

(i)  Except as provided in sentence three of this subsection, Seller holds all
right, title and interest in and to all Owned Software, trademarks and patents. 
The Owned Software, trademarks and patents are free and clear of any Security
Interest or other payment obligation.  The Owned Software does not contain any
third party software or other Intellectual Property Rights owned by anyone other
than Seller except for: (i) any rights obtained by Seller through any of the
Contracts; (ii) WxWindows code used in the Schema product; (iii) WxPython code
used in the Schema product; (iv) any rights obtained by Seller pursuant to
“click-through” or “shrink-wrap” agreements or similar arrangements and (v) the
Linux versions of the board support package for the IDP product.  In each case
where a patent or patent application, trademark registration or trademark
application, service mark registration or service mark application, or copyright
registration or copyright application included in the Owned Software is held by
assignment, the assignment has been duly recorded with the governmental
authority from

 

4

--------------------------------------------------------------------------------


 

which the patent or registration issued or before which the application or
application for registration is pending, except where the lack of such
recordation is not material to Seller. The Owned Software does not contain any
open source, public library, copyleft or community source code, including,
without limitation, any libraries or code licensed under any GNU public license
or any other license arrangement involving an obligation to make source code
publicly available, and no such code or libraries were used in the development
or modification of the Owned Software except for: (i) WxWindows code used in the
Schema product; (ii) WxPython code used in the Schema product; (iii) any rights
obtained by Seller pursuant to “click-through” or “shrink-wrap” agreements or
similar arrangements and (iv) the Linux versions of the board support package
for the IDP product..

 

(ii) Seller owns or has the right to use pursuant to license, sublicense,
agreement, or permission all Intellectual Property necessary for the use of the
Acquired Assets as presently used by Seller and as presently proposed to be used
by Buyer.  Each such item of Intellectual Property owned or used by Seller
immediately prior to the date of this Agreement included in the Acquired Assets
will be owned or available for use by Buyer, subject to agreements of any third
party, licensee or sublicensee of Seller contained in any of the Contracts with
respect to such item of Intellectual Property, on identical terms and conditions
immediately subsequent to the date of this Agreement.

 

(iii)  Regarding the Acquired Assets, to the knowledge of Seller, Seller has not
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties, and Seller has
never received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation or violation.

 

(h)  Sufficiency and Condition of the Acquired Assets.  The Acquired Assets are
sold “as is”.  However, to the knowledge of Seller, the Acquired Assets are free
from defects (patent and latent) other than, with respect to Acquired Assets
that is software, bugs or other defects that do not significantly affect the
performance of the software.  The Acquired Assets are suitable for the purposes
for which they presently are used and presently are proposed to be used by
Buyer.

 

(i)  Contracts.  Schedule 3(i) lists all of the contracts and agreements to be
assigned by Seller and assumed by Buyer under this Agreement, including all
license agreements or other agreements that provide Seller a right to use
software owned by a third party (the “Contracts”).  Seller has made available to
Buyer true and complete copies of all of the Contracts, including all amendments
and modifications thereto.  Any amendments and modification to the Contracts are
in writing.  Other than the Fairlawn, Ohio month-to-month office space lease and
the Right Now Software Subscription Agreement, dated December 30, 2004, (i) none
of the Contracts contain any obligation of Seller to make payments of any kind,
whether to the counterparty or a third party, and whether such obligation is
direct, contingent, potential or actual and (ii) Seller has not taken any
action, or failed to take any action, that would trigger a payment obligation of
Seller under any Contract. All of the Contracts are valid and binding and, to
the knowledge of Seller, in full force and effect and legally enforceable in
accordance with their terms upon the other parties thereto.  There is no breach
or default by Seller under any of the Contracts, or, to the knowledge of Seller,
by any other party thereto, except for such breaches and defaults which in the
aggregate would not have a Material Adverse Effect.

 

(j)  Consents.  Except as described in Schedule 3(j) hereto (the “Required
Consents”), no consent, notification, approval, permit or authorization of, or
declaration to or filing with any governmental or regulatory authority, or any
other third party is required to consummate this

 

5

--------------------------------------------------------------------------------


 

Agreement and the transactions contemplated hereby, including, without
limitation, to effect the assignment of any Contract.

 

(k) Disclosure.  To the knowledge of Seller, the representations and warranties
contained in this Section 3 do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 3 not misleading.

 

4.                                       Representations and Warranties of
Buyer.  Buyer represents and warrants to Seller as of the date of this Agreement
and as of Closing, as follows:

 

(a)                                  Organization and Standing.  Buyer is a
corporation, duly organized and validly existing under the laws of the State of
Washington and is qualified to conduct business in each jurisdiction in which
the property owned, leased or operated by it requires it to be so qualified,
except where the failure to so qualify would not have a material adverse effect.

 

(b)                                 Authority, Authorization and Enforceability.
Buyer has the requisite power and authority to execute and deliver this
Agreement and to perform and comply with all of the terms, covenants and
conditions to be performed and complied with by Buyer hereunder.  All action by
Buyer necessary for the authorization, execution, delivery and performance by
Buyer of this Agreement has been taken.  This Agreement constitutes the valid
and legally binding obligation of Buyer, enforceable in accordance with its
terms and conditions.

 

5.                                       Covenants Of The Parties.  The parties
covenant as follows:

 

(a)                                  Massachusetts Facility.  Seller agrees to
make the space occupied by its employees in Massachusetts available to all
employees of Seller that are hired by Buyer (the “Hired Employees”), whether as
contractors or employees, free of charge for a period of sixty (60) days after
the Closing.

 

(b)                                 Ordinary Course.  Except as contemplated by
this Agreement or with the prior written consent of Buyer, between the date
hereof and the Closing Date, Seller shall operate its business in the ordinary
course in accordance with past practices.

 

(c)                                  Inspection Rights.  Seller shall allow
Buyer and its authorized representatives reasonable access upon reasonable
advance notice and at Buyer’s expense during normal business hours to the
Acquired Assets and to all other properties, equipment, books, records,
Contracts and documents relating to the Acquired Assets for the purpose of
inspection, and furnish or cause to be furnished to Buyer or its authorized
representatives all information prepared by Seller in the ordinary course of
business and available with respect to the affairs and business of Seller as
Buyer may reasonably request, it being understood that the rights of Buyer
hereunder shall not be exercised in such a manner as to interfere with the
operations of Seller’s business.

 

(d)                                 Confidentiality.  Each party shall keep
secret and hold in confidence for a period of three years following the date
hereof, any and all information relating to the other party that is proprietary
to such other party, other than the following:  (a) information that has become
generally available to the public other than as a result of a disclosure by such
party; (b) information that becomes available to such party or an agent of such
party on a nonconfidential basis from a third party having no obligation of
confidentiality to a party to this Agreement; (c) information that is required
to be disclosed by applicable law, judicial order; and (d) disclosures made by
any party as shall be reasonably necessary in connection with obtaining

 

6

--------------------------------------------------------------------------------


 

the Required Consents.  In connection with disclosure of confidential
information under (c) and (d) above, the disclosing party shall give the other
party hereto timely prior notice of the anticipated disclosure and the parties
shall cooperate in designing reasonable procedural and other safeguards to
preserve, to the maximum extent possible, the confidentiality of such material.

 

(e)                                  Press Release.  Seller will not issue any
press release or otherwise make any public statement with respect to this
Agreement and the transactions contemplated hereby without the prior written
consent of Buyer.  Buyer and Seller shall cooperate and mutually agree on a
press release prior to the Closing Date.  The press release shall be available
and prominently placed on the Seller’s front home page (www. vibren.com) for
sixty (60) days following the Closing Date.

 

(f)                                    Consents.  Following the execution
hereof, Seller shall use its best efforts to obtain all of the Required
Consents, including, without limitation, the Material Consents (as defined
below) as expeditiously as possible, it being understood by the parties that the
Material Consents must be obtained prior to Closing and that all other Required
Consents must be obtained by Seller before or after Closing as soon as
reasonably possible.

 

(g)                                 Employees.  Buyer presently intends to make
offers of employment to certain employees of Seller.  However, Buyer has no
obligation to offer to employ or employ any of Seller’s employees and Seller
shall be responsible for and shall cause to be discharged and satisfied in full
all amounts owed to any employee, including, without limitation, wages,
salaries, any employment, incentive, compensation or bonus agreements or other
benefits or payments on account of termination.  If Buyer employs an employee of
Seller, Buyer shall assume Seller’s obligation to pay any accrued but unpaid
vacation days.

 

(h)                                 No-Shop. From and after the date of this
Agreement until the earlier of the Closing or termination of this Agreement
pursuant to its terms, Seller will not, and will instruct their respective
officers, directors, employees, agents, representatives and affiliates not to,
directly or indirectly (a) solicit or knowingly encourage submission of any
acquisition proposals, bids or offers by any person, entity or group (other than
Buyer) or (b) participate in any discussions or negotiations with any person,
entity or group (other than Buyer) in connection with any acquisition proposal,
bids or offers.  In the event that Seller breaches this “No-Shop” provision,
Seller shall pay Buyer $50,000.

 

(i)  Allocation of Purchase Price.  The Purchase Price for the Acquired Assets
shall be agreed upon by the parties within thirty (30) days of Closing.  The
parties shall (a) each report the federal, state and local and other Tax
consequences of the purchase and sale contemplated hereby (including the filing
of all appropriate Internal Revenue Service forms) in a manner consistent with
such allocation and (b) take no position in any tax return, proceeding, audit or
otherwise which is inconsistent with such allocation.

 

(j)  *** Contract.  Included among the Contracts is a Development Agreement (as
amended), dated May 31, 2002, by and between Seller and ***.  This Development
Agreement provides for royalty payments to be made by *** based upon unit
shipment volumes occurring during each calendar quarter during the term of the
agreement.   Buyer agrees to pay to Seller fifty percent (50%) of the royalty
payment it receives from *** related to ***’s unit shipments in the second
calendar quarter of 2005 to be received by Buyer, as assignee of the Development
Agreement, in the third calendar quarter of 2005.  Payment shall be made from
Buyer to Seller within ten (10) days of receipt of payment from ***.  To the
extent that Buyer is required to refund to *** any portion of such royalty
payment, then Seller agrees that it will promptly return

 

7

--------------------------------------------------------------------------------


 

to Buyer upon request an amount equal to fifty percent (50%) of the amount
refunded by Buyer to ***.  Buyer shall provide Seller with evidence of royalty
payments received from *** and any adjustments thereto.  Any payment made by
Buyer to Seller under this Section 5(j) shall be in addition to the Purchase
Price.

 

(k)  Further Assurances and Post-Closing Undertakings.  From time to time after
the Closing Date, at the Buyer’s request and without further consideration, the
Seller shall execute, acknowledge and deliver such documents, instruments or
assurances and take such other actions as the Buyer may reasonably request with
respect to assigning, conveying and transferring to the Buyer any of the
Acquired Assets, obtaining any Required Consents for the transfer of the
Acquired Assets to the Buyer and further implementing the transactions
contemplated hereby.

 

(l)  Mail, Email and Phone Forwarding.  For a period of sixty (60) days
following the Closing Date, Seller will use commercially reasonable efforts to
forward to Buyer within (i) one (1) week of receipt by Seller all postal mail
related to the Acquired Assets or any Hired Employee and (ii) one (1) business
day of receipt by Seller all electronic mail related to the Acquired Assets or
any Hired Employee.  In addition, Seller shall configure its email server to
forward automatically to Buyer all email that Seller receives at any “alias”
email addresses that were designated by Seller exclusively for use in connection
with the Acquired Assets.  Buyer shall provide to Seller in writing a mailing
address and an electronic mail address to be used by Seller in forwarding mail
and electronic mail.

 

(m)  Acquired Asset Delivery.  Seller shall deliver to Buyer all Acquired Assets
within a reasonable period of time following the Closing Date, as determined by
Buyer.  Buyer shall be responsible for the reasonable shipping costs associated
with the delivery of the Acquired Assets.

 

(n)  Sales Assistance.  For a period of sixty (60) days following the Closing
Date, the Seller agrees to make commercially reasonable efforts to forward to
Buyer within five (5) business days of receipt by Seller any sales inquiries
made to Seller, including inquires made through Seller’s website, that are
related to the Acquired Assets.  Seller shall forward the foregoing inquires by
having one of its employees or representatives redirect the inquiries to the
following number: +1-888-820-4500.

 

(o)  Payments.  The Seller agrees that it will forward to Buyer within one
(1) week of receipt by Seller any checks, cash or other form of payment
belonging to Buyer as a result of the purchase of the Acquired Assets, including
Contracts.  Seller shall forward such payments to the following address: 
BSQUARE Corporation, Attention:  Accounts Receivable, 110 110th Avenue NE,
Suite 200, Bellevue, WA  98004.

 

(p)  Patent and Trademark Expenses.  Buyer and Seller agree that all costs
associated with the assignment of the patents and trademarks from Seller to
Buyer, including attorneys fees and filing fees, shall be borne by Buyer.

 

(q)  Patent and Trademark Filings.  Without limiting Seller’s general
obligations set forth in Section 5(k), Seller hereby covenants to cooperate and
comply with Buyer’s reasonable requests to perfect the title in and right to the
Acquired Assets as specified on Schedule 1 hereto.  Within thirty (30) days of
Closing, Seller shall deliver to Buyer the following:  documents evidencing
Seller’s full and unimpeded title in and right to exploit and enforce the
patents and trademarks as specified on Schedule 1 attached hereto.  Such
documents should include, but not be limited to, evidence of recordation of all
patent and trademark assignments from Accelent to

 

8

--------------------------------------------------------------------------------


 

Seller with the intellectual property offices in which registration of the
patents and trademarks exists.

 

6.                                       Conditions Precedent To Obligations Of
Buyer To Close.  The obligations of Buyer to consummate the transactions
contemplated by this Agreement to occur at the Closing shall be subject to the
satisfaction, on or before the Closing Date, of each and every one of the
following conditions, all or any of which may be waived in writing, in whole or
in part, by Buyer for purposes of consummating such transactions:

 

(a)  Representations and Warranties.  All representations and warranties of
Seller contained in this Agreement shall be true and complete in all material
respects at and as of the Closing Date as though such representations and
warranties were made at and as of such time except to the extent changes are
permitted or contemplated pursuant to this Agreement;

 

(b)  Covenants.  Seller shall have in all material respects performed and
complied with all material covenants, agreements and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date;

 

(c)  No Injunction.  No action, suit or other proceeding shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain, prohibit or obtain substantial damages in
respect of, or which is related to, or arising out of, this Agreement or the
consummation of the transactions contemplated hereby which if successful would
have a Material Adverse Effect;

 

(d)  Consents.  Each of the Required Consents that are deemed by Buyer in its
reasonable discretion to be material and as set forth on Schedule 6(d) hereto
(the “Material Consents”) shall have been duly obtained and delivered to or
waived by Buyer;

 

(e)  Deliveries.  Seller shall have made or stand willing and able to make all
the deliveries to Buyer set forth in Section 8(b); and

 

(f)                                    Between the date of this Agreement and
the Closing Date, there shall have been no Material Adverse Change in Seller’s
business or the condition of the Acquired Assets, taken as a whole.

 

7.                                       Conditions Precedent to Obligations of
Seller to Close.  The obligations of Seller to consummate the transactions
contemplated by this Agreement to occur at the Closing shall be subject to the
satisfaction, on or before the Closing Date, of each and every one of the
following conditions, all or any of which may be waived in writing, in whole or
in part, by Seller for purposes of consummating such transactions:

 

(a)  Representations and Warranties.  All representations and warranties of
Buyer contained in this Agreement shall be true and complete in all material
respects at and as of the Closing Date as though such representations and
warranties were made at and as of such time except to the extent changes are
permitted or contemplated pursuant to this Agreement;

 

(b)  Covenants.  Buyer shall have in all material respects performed and
complied with all material covenants, agreements and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date;

 

9

--------------------------------------------------------------------------------


 

(c)  No Injunction.  No action, suit or other proceeding shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain, prohibit or obtain substantial damages in
respect of, or which is related to, or arising out of, this Agreement or the
consummation of the transactions contemplated hereby;

 

(d)  Deliveries.  Buyer shall have made or stand willing and able to make all
the deliveries set forth in Section 8(c).

 

8.                                       The Closing.

 

(a)                                  Closing and Closing Date.  The closing (the
“Closing”) shall take place on the second business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as the Buyer and the Seller may mutually determine (the “Closing
Date”).  The parties shall endeavor to conduct the Closing via facsimile or
overnight mail or at such place and time as the parties may agree. 
Notwithstanding the foregoing, the parties agree that the Closing shall be
deemed effective as of 12:01 a.m. on the Closing Date, and all references herein
that relate to the date and time of the Closing shall refer to such effective
date and time.

 

(b)                                 Seller’s Deliveries.  Prior to or on the
Closing Date, Seller shall deliver to Buyer the following, in form and substance
reasonably satisfactory to Buyer and its counsel:  (i)  A duly executed bill of
sale, substantially in the form attached hereto as Exhibit A; (ii) a duly
executed assumption of agreements (the “Assumption Agreement”) in the form
attached hereto as Exhibit B, (iii) a duly executed patent and patent
application assignment agreement (the “Patent Assignment”) in the form attached
hereto as Exhibit C, (iv) a duly executed trademark assignment agreement (the
“Trademark Assignment”)  in the form attached hereto as Exhibit D, (v) the
Material Consents required by Section 6(d); (vi) a certificate, dated as of the
Closing Date, executed by a duly authorized officer of Seller, certifying to his
knowledge, without personal liability, that the conditions set forth in
Sections 6(a) and 6(b) are satisfied; (vii) a certificate, dated as of the
Closing Date, executed by the Secretary of Seller, without personal liability: 
(a) certifying that the resolutions, as attached to such certificate, were duly
adopted by the Board of Directors and stockholders of Seller, authorizing and
approving the execution of this Agreement on behalf of Seller and the
consummation of the transactions contemplated hereby and that such resolutions
remain in full force and effect; and (b) certifying as to the incumbency of the
person signing this Agreement on behalf of Seller; and (vii) such other
documents reasonably requested by Buyer that are necessary to carry out the
transactions contemplated by this Agreement.

 

(c)                                  Buyer’s Deliveries.  Prior to or on the
Closing Date, Buyer shall deliver to Seller the following, in form and substance
reasonably satisfactory to Seller and its counsel: (i) The Payment Amount, in
accordance with Section 8(d); (ii) a duly executed Assumption Agreement; (iii) a
duly executed Patent Assignment; (iv) a duly executed Trademark Assignment;
(v) a certificate, dated as of the Closing Date, executed by the President or a
Vice President of Buyer, certifying to his knowledge, without personal
liability, that the conditions set forth in Sections 7(a) and 7(b) are
satisfied; and (vi) a certificate, dated as of the Closing Date, executed by
Buyer’s Secretary, without personal liability:  (a) certifying that the
resolutions, as attached to such certificate, were duly adopted by Buyer’s Board
of Directors, authorizing and approving the execution of this Agreement and the
consummation of the transactions contemplated hereby and that such resolutions
remain in full force and effect; and (b) certifying as to the incumbency of the
person signing this Agreement on behalf of Buyer.

 

10

--------------------------------------------------------------------------------


 

(d)                                 At the Closing, Buyer shall pay to Seller by
wire transfer in lawful currency of the United States of America the Purchase
Price to the following account designated by the Seller:

 

Bank Account Name

 

Control Account for Vibren Technologies

Account Number

 

***

Bank

 

Bank of America
75 State Street
Boston, MA 02109

ABA Routing Number

 

***

 

9.                                       Termination

 

(a)                                  Binding Agreement.  This Agreement
constitutes the binding and irrevocable agreement of the parties to consummate
the transactions contemplated hereby, subject to and in accordance with the
terms hereof, the consideration for which is (a) the covenants, representations,
warranties and agreements set forth in this Agreement; and (b) the expenditures
and obligations incurred and to be incurred by Buyer on the one hand, and by
Seller, on the other hand, in respect of this Agreement.

 

(b)                                 Methods of Termination.  This Agreement may
be terminated or abandoned only as follows: (i) by the mutual consent of Seller
and Buyer; (ii) by Buyer, if any of the conditions set forth in Section 6 hereof
to which the obligations of Buyer are subject have not been fulfilled or waived
by July 15, 2005, and provided that the failure to fulfill such condition is not
a result of a breach of warranty or nonfulfillment of any covenant or agreement
by Buyer contained in this Agreement; and (iii) by Seller, if any of the
conditions set forth in Section 7 hereof to which the obligations of Seller are
subject have not been fulfilled or waived by July 15, 2005, and provided that
the failure to fulfill such condition is not a result of a breach of warranty or
nonfulfillment of any covenant or agreement by Seller contained in this
Agreement.

 

(c)                                  Rights Upon Mutual Termination.  In the
event of a termination of this Agreement pursuant to Section 9(b)(i) hereof,
each party shall pay the costs and expenses incurred by it in connection with
this Agreement, and no party (or any of its officers, directors, partners,
employees, agents, representatives or stockholders) shall be liable to any other
party for any cost, expense, damage or loss of anticipated profits hereunder.

 

(d)                                 Termination by Buyer.  In the event of a
termination of this Agreement pursuant to Section 9(b)(ii) hereof, if Seller is
in material breach of this Agreement, Buyer also shall have the right to seek
all remedies available to it as provided hereunder or at law or equity,
including the remedy of specific performance.  In the event of any action to
enforce this Agreement, Seller hereby waives the defense that there is an
adequate remedy at law.

 

(e)                                  Termination Fee.  In the event the Closing
does not occur on or before the Termination Fee Date, then so long as (i) the
conditions precedent set forth in Section 6 have either been satisfied or waived
at least two business days prior to the Termination Fee Date and (ii) the
representations and warranties of Seller are true an correct as of the
Termination Fee Date, then Buyer shall pay Seller $50,000 in immediately
available funds within three (3) business days of the Termination Fee Date.  In
the event the Closing does not occur on or before the Termination Fee Date, then
so long as (x) the conditions precedent set forth in Section 7 have

 

11

--------------------------------------------------------------------------------


 

either been satisfied or waived at least two business days prior to the
Termination Fee Date and (ii) the representations and warranties of Buyer are
true an correct as of the Termination Fee Date, then Seller shall pay Buyer
$50,000 in immediately available funds within three (3) business days of the
Termination Fee Date.  Notwithstanding the foregoing statements regarding timing
of the payment of any termination fee, if a termination fee is owed under this
Section 9(e) and the Closing occurs, then the termination fee may be either
credited against or added to the Purchase Price, as the case may be.

 

10.                                 Indemnification.  From and after the date of
this Agreement, and for a period of 12 months thereafter, Seller shall protect,
defend, indemnify and hold harmless Buyer from and against any and all losses,
costs, damages, Liabilities, fees (including without limitation attorneys’ fees)
and expenses (collectively, the “Damages”), that Buyer incurs by reason of or in
connection with any claim, demand, action or cause of action (i) relating to any
liabilities or obligations of Seller not specifically assumed by Buyer
hereunder, or (ii) resulting from misrepresentation, breach of, or default in
connection with, any of the representations, warranties, covenants or agreements
of Seller contained in this Agreement, including any schedule attached hereto. 
The foregoing indemnification provisions are in addition to, and not in
derogation of, any other statutory, equitable, contractual or common law remedy
Buyer may have under this Agreement or otherwise.  The aggregate amount for
which Seller may be liable under this Section 10 shall not exceed the Purchase
Price.

 

11.                                 Miscellaneous.

 

(a)  Survival of Representations and Warranties.  All of the representations and
warranties of the Parties contained in this Agreement shall survive for nine
(9) months after the Closing.

 

(b)  No Third-Party Beneficiaries.  Except as expressly provided herein, this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.

 

(c)  Entire Agreement.  This Agreement (including the schedule referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

(d)  Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns.  Neither Seller nor Buyer may assign this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other party.

 

(e)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

(f)  Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(g)  Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the

 

12

--------------------------------------------------------------------------------


 

regular mail as certified or registered mail with postage prepaid, if such
notice is addressed to the Party to be notified at such Party’s address or
facsimile number as set forth below, or as subsequently modified by written
notice:

 

if to Buyer, to:

 

BSQUARE Corporation

110 110th Avenue NE, Suite 200

Bellevue, WA  98004

Attention:  Chief Financial Officer

Fax No.:  (425) 519-5999

 

if to Seller, to:

 

Vibren Technologies Inc.

80 Central Street

Boxborough, MA  01719

Attention: Barry Kallander

Fax No.:  (978) 635-6030

 

(h)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Washington, United States,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.

 

(i)  Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. 
No waiver by any Party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

(j)  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

(k)  Expenses.  Each of Buyer and Seller will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 

(l)  Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions thereof, in addition to any other remedy to which it
may be entitled, at law or in equity.

 

13

--------------------------------------------------------------------------------


 

(m)  Advice of Legal Counsel.  Each Party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement.  The
rule of construction that a written agreement is construed against the party
preparing or drafting such agreement shall specifically not be applicable to the
interpretation of this Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

BUYER:

 

 

 

 

 

 

 

By

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

(Print name)

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

By

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

(Print name)

 

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BILL OF SALE AND ASSIGNMENT

 

Pursuant to the Asset Purchase Agreement dated June 30, 2005 (the “APA”) between
Vibren Technologies, Inc., a Delaware corporation (“Seller”) and BSQUARE
Corporation, a Washington corporation (“Buyer”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller hereby irrevocably sells, assigns, transfers, conveys and delivers unto
Buyer, each and all of the Acquired Assets and all of the right, title and
interest of Seller therein (as such terms are defined in the APA); provided,
however, as to any lease, contract, agreement, permit or other authorization
included in the Acquired Assets which cannot be sold, transferred, assigned,
conveyed or delivered effectively without the consent of a third party, which
consent has not been obtained or waived prior to the date hereof, this
instrument shall be of no force or effect until such requisite consent is
obtained, whereupon this instrument shall become of full force and effect with
respect thereto.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the APA.

 

Buyer hereby accepts the sale, transfer, conveyance, assignment and delivery of
the Acquired Assets.

 

Seller represents, warrants, covenants and agrees that it:  (a) has good and
marketable title to the Acquired Assets, free and clear of any Security
Interest; and (b) will warrant and defend the sale of the Acquired Assets
against all and every Person or Persons whomsoever claiming against any or all
of the same, subject to the terms and provisions of the APA.  The
representations, warranties and covenants contained in this paragraph shall
survive only for the applicable period provided in the APA.

 

Seller hereby covenants and agrees to and with Buyer, its successors and
assigns, to do, execute, acknowledge and deliver, or to cause to be done,
executed, acknowledged and delivered, to Buyer, its successors and assigns, all
such further acts, assignments, transfers, conveyances, powers of attorney and
assurances that may be reasonably requested by Buyer for the better selling,
assigning, transferring, conveying, delivering, assuring and confirming, to
Buyer, its successors or assigns, or for aiding and assisting in collecting or
reducing to possession, any or all of the Acquired Assets.

 

Seller hereby constitutes and appoints Buyer the true and lawful attorney of
Seller, with full power of substitution, in the name of Seller or Buyer, but on
behalf of and for the benefit of Buyer:  (i) to demand, collect and receive from
time to time any and all of the Acquired Assets sold, transferred, assigned and
conveyed to Buyer or intended to be so, and to make endorsements and give
receipts and releases for and in respect of the same and any part thereof;
(ii) to institute, prosecute, compromise and settle any and all actions or
proceedings that Buyer may deem proper in order to collect, assert or enforce
any claim, right or title of any kind in or to the Acquired Assets; (iii) to
defend or compromise any or all actions or proceedings in respect of any of the
Acquired Assets; and (iv) to do all such acts and things in relation to the
matters set forth in the preceding clauses (i) through (iii) as Buyer shall deem
desirable.  Seller hereby acknowledges that the appointment hereby made and the
powers hereby granted are coupled with an interest and are not and shall not be
revocable by it in any manner or for any reason.  Buyer shall indemnify,
protect, defend and hold harmless Seller and its officers, directors, employees,
agents and affiliates from any and all Damages caused by or arising out of any
breach of law by Buyer in its exercise of the aforesaid powers.

 

--------------------------------------------------------------------------------


 

This Bill of Sale and Assignment shall be binding upon the successors and
assigns of Seller and shall inure to the benefit of the successors and assigns
of Buyer.  This Bill of Sale and Assignment may be executed in counterparts,
each of which shall be considered an original but when taken together shall be
deemed one and the same instrument.

 

This Bill of Sale and Assignment shall be governed by and construed in
accordance with the laws of the State of Washington applicable to a contract
executed and performed in such State without giving effect to the conflicts of
laws principles thereof, except that if it is necessary in any other
jurisdiction to have the law of such other jurisdiction govern this Bill of Sale
and Assignment in order for this Bill of Sale and Assignment to be effective in
any respect, then the laws of such other jurisdiction shall govern this Bill of
Sale and Assignment to such extent.

 

IN WITNESS THEREOF, the parties have caused this Bill of Sale and Assignment to
be executed and delivered this 30th day of June 2005.

 

 

 

VIBREN TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BSQUARE CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT is entered into this 30th day of June 2005 by and
between Vibren Technologies, Inc., a Delaware corporation (“Seller”), and
BSQUARE Corporation, a Washington corporation (“Buyer”).

 

WHEREAS, Buyer and Seller have entered into an Asset Purchase Agreement, dated
as of June 30, 2005 (the “APA”; capitalized terms not defined herein shall have
the meanings ascribed to them in the APA), pursuant to which Seller has agreed
to sell, transfer, convey, assign and deliver to Buyer and Buyer has agreed to
purchase from Seller the Acquired Assets, and Buyer has agreed to assume the
Assumed Liabilities;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer hereby undertakes and agrees, from and
after the date hereof, subject to the limitations contained herein and in the
APA, to assume, and to pay, perform and discharge when due, the Assumed
Liabilities.

 

Other than as specifically stated above or in the APA, Buyer assumes no
Liability of Seller by this Assumption Agreement, and it is expressly understood
and agreed that all Liabilities not assumed hereby by Buyer shall remain the
sole obligation of Seller, its successors and assigns.

 

No Person other than Seller, its successors and assigns shall have any rights
under this Assumption Agreement or the provisions contained herein.

 

This Assumption Agreement may be executed in two counterparts, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument.

 

This Assumption Agreement shall be governed by and construed in accordance with
the laws of the State of Washington applicable to a contract executed and
performed in such State without giving effect to the conflicts of laws
principles thereof, except that if it is necessary in any other jurisdiction to
have the law of such other jurisdiction govern this Assumption Agreement in
order for this Assumption Agreement to be effective in any respect, then the
laws of such other jurisdiction shall govern this Assumption Agreement to such
extent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Assumption Agreement on the day and year first above written.

 

 

 

VIBREN TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BSQUARE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PATENT ASSIGNMENT

 

ASSIGNMENT

 

In consideration of good and valuable consideration, the receipt of which is
hereby acknowledged that the undersigned,

 

ASSIGNOR(S):                                  Vibren Technologies, Inc.

 

hereby sells, assigns, and transfers to

 

ASSIGNEE:                                                       BSQUARE
Corporation

a corporation of Washington

 

and its successors, assigns, and legal representatives, the entire right, title,
and interest for the United States and all foreign countries, in the patents and
patent applications and to any and all improvements that are disclosed in the
patents and/or patent applications entitled:

 

FIELD-CONFIGURABLE, ADAPTABLE AND PROGRAMMABLE INPUT/OUTPUT BUS INTERFACE AND
METHOD

 

as issued on November 5, 2002 with United States Patent No. 6,477,611, listing
inventor(s) Yung-Fu Chang;

 

DEVICE AND METHOD FOR NONINVASIVE USER REPLACEMENT OF AN INOPERABLE BOOT PROGRAM

 

as issued on March 18, 2003 with United States Patent No. 6,535,974, listing
inventor(s) Yung-Fu Chang and Randal A. Leeson;

 

PARAMETERIZING SYSTEM AND METHOD

 

as issued on June 14, 2005 with United States Patent No. 6,907,420, listing
inventor(s) Thomas Gensel, and as filed under the Patent Cooperation Treaty on 3
November 2003, with International Publication No. WO 2004/044680, listing
inventor(s) Thomas Gensel; and

 


SYSTEM AND METHOD FOR SHARING REUSABLE CODE BASE


 

as filed on November 14, 2002, with United States Application No. 10/294,285,
listing inventor(s) Thomas Gensel, and as filed under the Patent Cooperation
Treaty on 16 May 2003, with International Publication No. WO 2004/044736,
listing inventor(s) Thomas Gensel,

 

and in and to said patent and all utility applications, divisional applications,
continuation applications, continued prosecution applications,
continuation-in-part applications, substitute applications, renewal
applications, reissue applications, reexaminations, extensions, and all other

 

--------------------------------------------------------------------------------


 

patent applications that have been or shall be filed in the United States and
all foreign countries on any of said improvements; and in and to all original
patents, reissued patents, reexamination certificates, and extensions, that have
been or shall be issued in the United States and all foreign countries on said
improvements; and in and to all rights of priority resulting from the filing of
said provisional application;

 

agree that said Assignee may apply for and receive a patent or patents for said
improvements in its own name; and that, when requested, without charge to, but
at the expense of, said Assignee, its successors, assigns, and legal
representatives, to carry out in good faith the intent and purpose of this
Assignment, the undersigned will execute all divisional applications,
continuation applications, continued prosecution applications,
continuation-in-part applications, substitute applications, renewal
applications, reissue applications, reexaminations, extensions and all other
patent applications on any and all said improvements; execute all rightful
oaths, assignments, powers of attorney, and other papers; communicate to said
Assignee, its successors, assigns, and representatives all facts known to the
undersigned relating to said improvements and the history thereof; and generally
assist said Assignee, its successors, assigns, or representatives in securing
and maintaining proper patent protection for said improvements and for vesting
title to said improvements, and all applications for patents and all patents on
said improvements, in said Assignee, its successors, assigns, and legal
representatives; and

 

covenant with said Assignee, its successors, assigns, and legal representatives
that no assignment, grant, mortgage, license, or other agreement affecting the
rights and property herein conveyed has been made to others by the undersigned,
and that full right to convey the same as herein expressed is possessed by the
undersigned.

 

 

Assignor: Please Sign and Date Below:

 

 

 

June 30, 2005

 

 

 

Date

 

Vibren Technologies, Inc.

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRADEMARK ASSIGNMENT

 

WHEREAS, Vibren Technologies, Inc., a Delaware corporation, having its principal
offices at 80 Central Street, Boxborough, MA 01719, (“Assignor”) has adopted,
used, is using and is the owner of the following trademark now registered in the
United States Patent and Trademark Office:

 

ACCELENT

Registration No.:  2,312,217

Date of Registration:  January 25, 2000

 

and WHEREAS, BSQUARE Corporation, a Washington corporation (“Assignee”), has
succeeded to the business, assets and appurtenant goodwill of said Assignor.,

 

NOW, THEREFORE, in consideration of the sum of one dollar and other good and
valuable consideration, the receipt of which is hereby acknowledged, Assignor
hereby assigns to Assignee all right, title and interest in the United States in
and to said trademark and said registration therefor, together with the goodwill
of the business symbolized by said trademark and the registration thereof.

 

Signed at ____________________________, this 30th day of June, 2005.

 

VIBREN TECHNOLOGIES, INC.

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

State of)

 

)

 

 

) ss:

County of)

 

)

 

On this                       day of              , 20          , personally
appeared                                , to me known and known to me to be
                      of Vibren Technologies, Inc., the assignor above named,
and acknowledged that he executed the foregoing Assignment on behalf of its
successor and assignee BSQUARE Corporation and pursuant to authority duly
received.

 

Notary Public

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1

 

ACQUIRED ASSETS

 

Customer Lists

 

Customer lists related to Seller’s embedded business

 

Owned Software

 

SchemaBSP- A software development tool that revolutionizes embedded and consumer
device BSP development by enabling developers to quickly create production-ready
BSP’s for Windows CE and Mobile devices.

 

ATOMS- A software development suite that transforms the way developers create
Windows CE custom user interface designs. Based on HTML, XML and Macromedia
Flash technology, ATOMS allows developers to rapidly create and deploy
compelling, rich content user interfaces for Windows CE devices without C++
programming.

 

DevkitIDP- A development platform based on Intel PXA255 with operating systems
support for Windows CE, Pocket PC and Linux.

 

USB Windows CE .NET 4.2 Modem Driver:  The USB modem driver supports any USB
modem that operates as an Abstract Control Model (ACM) modem. The driver does
not support soft modems or controller-less modems. The driver could easily be
ported to Windows CE 5.0 Customers include HP, Motorola and Johnson Controls.

 

Tangible Assets

 

Boxborough Asset List

 

Description

 

Qty

 

 

 

 

 

Hardware

 

 

 

Dell Dimension 4550 Desktops – 4

 

4

 

Dell Precision Workstation 360

 

1

 

Dell Precision 530 2 Processor

 

1

 

Pocket PC IPAQ 2215’s

 

2

 

Viewsonic V210’s

 

2

 

Philips PM 3585 Logic Analyzer

 

1

 

PMC-Sierra GDA RM5231A platforms

 

3

 

PMC-Sierra Xiao Hu RM5231A platform

 

1

 

PMC-Sierra Xiao Hu RM7035C platform

 

1

 

PMC-Sierra Start RM5231A platform

 

1

 

 

--------------------------------------------------------------------------------


 

Rockhopper CMB-0500 reference platfom baseboard w/ (1) SPI power supply

 

1

 

NECEL DDB7701 CPU boards

 

3

 

NECEL Vr9721 CPU boards

 

2

 

NECEL DDB5500 CPU board

 

1

 

CEPCs

 

2

 

FlexROM 28pin ROM emulator

 

1

 

EMP30 ROM Burner

 

1

 

Dell Dimension 4550 Desktop 2.4GH - Personal PC

 

1

 

Leader DC Tracking power supply LPS 151

 

1

 

Tektronix 2465BDV Analog Oscilioscope (4 channels built in DMM)

 

1

 

Standard CEPC w/case, motherboard and 14” Monitor

 

1

 

PCI 500 Bus Analyzer (Silicon Control, Inc.)

 

1

 

USB Fax Modem (ViewSonic, HP)

 

2

 

Tektronix 2440 Oscilloscope

 

1

 

NEC Powermate with CATC Detective card (ISA) and probe

 

1

 

PPRSql2 - Compaq DL 360 - Vibren Asset #1048

 

1

 

619Y641 (Power Edge 2650) Vibren Asset #1069

 

1

 

H49Y641 (Power Edge 2650) Vibren Asset #1070

 

1

 

259Y641 (Power Edge 2650) Vibren Asset #1071

 

1

 

J49Y641 (Power Edge 2650) Vibren Asset #1072

 

1

 

Tektronix Oscilloscopes

 

3

 

APC Smart UPS 3000 - Asset #1041

 

1

 

Dell Precision Workstations 620’s

 

3

 

One ADIC Scalar 24 unit (SDLT)

 

1

 

Intel x86 830M4 development motherboards

 

3

 

Intel x86 815 development motherboards

 

2

 

Intel x86 MSN/Thomson 835-based set top box

 

1

 

NECEL Rockhopper CMB0300 baseboards

 

8

 

NECEL MIPS DDB7701 CPU Boards

 

2

 

NECEL MIPS DDB5500 CPU Boards

 

4

 

NECEL MIPS DDB4131 CPU Boards

 

6

 

NECEL MIPS DDB5431 CPU Boards

 

1

 

NECEL Tvia 5050 tunerless video adapter

 

1

 

HP Warbird platforms

 

5

 

Wyse Winterm

 

1

 

Microsoft Portable Media Center (MCX) platform

 

1

 

Transmeta x86 Crusoe development systems

 

3

 

AMD MIPS Alchemy Development System

 

1

 

CEPC’s

 

6

 

 

--------------------------------------------------------------------------------


 

Hitachi SH4 SH7750 CPU board

 

2

 

Hitachi SH4 SH7751 CPU board

 

1

 

Hitachi SH4 SH7760 CPU board

 

1

 

Hitachi SH4 SH7729R CPU board

 

1

 

Hitachi SHx Tahoe I/O boards

 

4

 

Hitachi MS Harp Chassis

 

1

 

Polk NEC Express 5800 - Dual 833 MHZ 1 GB RAM (Perforce)

 

1

 

 

Akron Asset List

 

Description

 

Qty

 

 

 

 

 

Hardware

 

 

 

IDP Inventory Akron

 

20

 

IDP Inventory Teknetix

 

20

 

IDP Inventory Loaner to BSQUARE

 

1

 

Scope

 

1

 

Ohio Ameritech (Norstar) Phone System

 

1

 

USB Chief Protocol Analyer

 

1

 

Oscilloscope - 100 MHZ Megazoom

 

1

 

Infocus LP130 Digital Projector

 

2

 

Oscilloscope & Probe

 

1

 

Dell Dimension 4400, Pentium 4

 

5

 

Inspiron 4100, 14.1 SXGA+PIII

 

2

 

Inspiron 4100

 

1

 

Dell Dimension 4500, Series Intel Pentium

 

8

 

Toshiba S801-B Eitman’s laptop

 

1

 

Laptop - transfer from Taiwan

 

1

 

Stackabel Ethernet Switch – Taiwan

 

2

 

IBM Notebook 2655-GTI – Taiwan

 

2

 

Laptop - transfer from Taiwan

 

1

 

Carpet - 3480 West Market Street

 

1

 

Copier/PRT, XD15

 

1

 

Printer/IJ,DJ

 

1

 

HP 2100TN Printer

 

1

 

Kodak DC290 Camera

 

1

 

3Com SSII Switch 3300 24 10/10

 

1

 

HP Laserjet 4050N Printer

 

2

 

Tektronix Oscilloscope

 

2

 

HP Laserjet 2100SE Printer

 

1

 

HP Laserjet Printer 8150DN

 

1

 

 

--------------------------------------------------------------------------------


 

Binocular ZoomMaster 65 on univ

 

1

 

Lexmark Color Laser Printer

 

1

 

Scope & Meter - Taiwan

 

1

 

BK PRECISION 4040A GENERATOR

 

1

 

BROTHER MFC SCANNER/FAX

 

1

 

BULVERDE DVK

 

1

 

BUVERDE DVK MAINSTONE II

 

1

 

CISCO AERONET ACCESS PT 340 SERIES

 

1

 

DELL 220

 

1

 

DELL 330

 

1

 

DELL 4000

 

5

 

DELL 4000 L/T

 

1

 

DELL 4000 L/T

 

1

 

DELL 4300

 

4

 

DELL DIMENSION L1000R

 

1

 

DELL DIMENSION L1000R

 

2

 

DELL DIMENSION L866R

 

1

 

DELL LAPTOP/DOCKING STATION 4000

 

1

 

DELL MMP

 

1

 

DELL POWER EDGE 1400SC

 

1

 

DELL POWER EDGE 4400 SERVER

 

1

 

DELL POWER EDGE 4400 SERVER

 

1

 

EMONSTER 1000B

 

8

 

EMONSTER 500

 

5

 

EMONSTER 600

 

7

 

ETHERNET SWITCH DLINK

 

1

 

GATEWAY 2000

 

1

 

GENERIC MPI (ASSEMBLED)

 

1

 

HARDWARE JTAG DEBUGGER (MAGIC)

 

1

 

HP DESKJET 970CSC

 

1

 

HP DESKJET 970CXI

 

1

 

HP DESKJET 995C

 

1

 

HP LAPTOP

 

1

 

HP LASERJET 4 HP

 

1

 

HP LASERJET PRINTER

 

1

 

HP SCANJET 5400C

 

1

 

IBM NETFINITY 5500 SERVER

 

1

 

IBM NETVISTA

 

1

 

IBM XSERIES 220

 

1

 

INTEL WIRELESS ACCESS POINTS

 

4

 

KVM SWITCH CYBEX AUTOVIEW 200

 

1

 

LEXMARK C750 PRINTER

 

1

 

MAINSTONE II BOARD

 

1

 

 

--------------------------------------------------------------------------------


 

MERCURY UPS

 

1

 

MICROWAVE OVEN

 

1

 

MONITORS

 

43

 

OSCILLISCOPE TEKTRONIC TDS2200

 

1

 

OSCILLOSCOPE TEKTRONIC TDS 220

 

1

 

PDA’S (ESTIMATED #)

 

40

 

POWER SUPPLIES 1850D

 

5

 

POWER SUPPLY 1301A

 

1

 

POWER SUPPLY 1850D

 

10

 

POWER SUPPLY GPS1850

 

3

 

POWER SUPPLY GPS1851

 

1

 

QUANTUM DLT DRIVE

 

1

 

SEVERAL LAPTOP BAGS

 

1

 

SHOW BOOTH

 

1

 

SONY LAPTOP

 

1

 

TEKRONICS TDS OSCILLISCOPE

 

1

 

TEKTRONIX TDS 2200

 

1

 

TOSHIBA SATELLITE L/T 2805-S402

 

1

 

UPS

 

1

 

UPS ABACUS UPS

 

2

 

UPS APC700

 

1

 

UPS TRIPP LITE

 

1

 

VEKTR NDT (PC OR SERVER)

 

1

 

VEKTRON NPT

 

3

 

XPILOT WEBTABLET MA100-XXX

 

1

 

 

 

 

 

Software

 

 

 

MS Project 2000

 

1

 

MS SQL Server 2000

 

1

 

Adobe Illustrator

 

1

 

Adobe Reader

 

10

 

Visio Professional

 

1

 

Install Shield Developer

 

1

 

EC Software Help/Manual

 

2

 

CodeWright Editor

 

4

 

MS Platform Builder

 

5

 

MS Platform Builder

 

site license

 

MS Visual Studio .NET

 

1

 

StarTeam StarBase

 

site license

 

Orcad Capture/Layout Plus

 

1

 

Mentor Graphics Expedition Design Capture

 

6

 

Mentor Graphics Expedition Pinnacle

 

1

 

 

--------------------------------------------------------------------------------


 

Mentor Graphics Expedition Pinnacle (adv. interconnect)

 

1

 

TI OMAP Code Composer Studio

 

1

 

GVim Editor (Linux/Windows)

 

1

 

CVS (Linux server)

 

5

 

Eclipse (Windows client)

 

5

 

WinZip

 

1

 

MS Exchange Server

 

1

 

 

Trademarks

 

ACCELENT

 

2,312,317 Reg #

 

1/25/2000

 

Trademark
Service
Mark

 

 

Patents

 

Patent Name

 

Patent No.

 

Issue/
Registration
Date

 

Type

 

 

 

 

 

 

 

 

 

CAP I/O Bus- Field-configurable, adaptable and programmable input/output bus
interface and method

 

Patent #6,477,611

 

11/5/2002

 

Utility

 

 

 

 

 

 

 

 

 

Bootloader (Genesis System)- Device and method for noninvasive, user replacement
of an inoperable boot program

 

Patent #6,535,974

 

3/18/2003

 

Utility

 

 

 

 

 

 

 

 

 

Parameterizing System and Method

 

Patent #6,907,420

 

6/142005

 

Utility

 

 

Patent Application Name

 

Serial No.

 

File Date

 

Type

 

 

 

 

 

 

 

 

 

Parameterizing System and Method

 

Publication #: WO 2004/044680

 

11/3/2003

 

PCT

 

System and Method for Sharing Reusable Code Base

 

Application # 10/294,285

 

11/14/2002

 

Utility

 

System and Method for Sharing Reusable Code Base

 

Publication #: WO 2004/044736

 

5/16/2003

 

PCT

 

 

--------------------------------------------------------------------------------


 

Schedule 3(i)

 

Contracts

 

Company

 

Agreement

 

Date

 

Microsoft Corporation

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

Microsoft

 

***

 

***

 

***

 

***

 

***

 

Microsoft

 

***

 

***

 

Microsoft

 

***

 

***

 

Microsoft

 

***

 

***

 

Microsoft

 

***

 

***

 

Microsoft

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Microsoft

 

***

 

***

 

Microsoft

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Texas Instruments

 

***

 

***

 

Intel

 

***

 

***

 

***

 

***

 

***

 

Intel Corp

 

***

 

***

 

Intel Corp

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

Intel - ***

 

***

 

***

 

Intel - ***

 

***

 

***

 

Intel - ***

 

***

 

***

 

Intel Corp

 

***

 

***

 

Intel Corp

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

***

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3(j)

 

Required Consents

 

Company

 

Agreement

 

Date

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

Schedule 6(d)

 

Material Consents

 

Company

 

Agreement

 

Date

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

 

--------------------------------------------------------------------------------


 

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

***

 

***

 

***

 

--------------------------------------------------------------------------------